Case: 14-41398      Document: 00513043442         Page: 1    Date Filed: 05/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41398
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 14, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
RAQUEL VIDUARRI,
                                                 Plaintiff―Appellant,
versus
HOME DEPOT; CITIBANK (SOUTH DAKOTA),
                                                 Defendants―Appellees.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:13-CV-140




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *

       Raquel Viduarri appeals a judgment that her action against Home Depot
and Citibank (South Dakota), alleging deceptive trade practices and fraud
regarding a purchase of shingles, is barred by limitations. Viduarri relies on



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41398       Document: 00513043442   Page: 2    Date Filed: 05/14/2015


                                  No. 14-41398

the “discovery rule” to avoid application of limitations.

      In a precise Memorandum & Order, the district court carefully explained
that Viduarri reasonably could have discovered the factual basis for an alleged
cause of action and that Viduarri did not present a genuine dispute of material
fact. The summary judgment is AFFIRMED, essentially on the basis set forth
by the district court.




                                        2